APPENDED OPINION.
Robert Wagner has filed a petition to rehear with the court. His petition was filed on August 8, 1928 but not called to the attention of the court until October 27, which accounts for the delay in the disposition of the petition.
The court held in the opinion that since the automobile in question was not attached for a demand against the bailor, the bailee was not excused because of the legal proceedings to return the car, that it was his duty to exercise ordinary care under the circumstances, which was an attempt to regain the car. The petition to rehear says that the record is silent as to whose demand the attachment was sued out, therefore the ruling of the court does not apply. We think this is a belated contention and one not borne out by the record. The proof shows the circumstances of the accident and that the claim and legal proceedings grew out of the accident. There cannot be any doubt but that the proceeding was not one against the bailor.
The second insistence in the petition is that since the accident did not grow out of the fault of the bailee then the bailee was only answerable to the bailor for the value of the injured automobile which was less than $1000, the recovery decreed. This contention could have been pressed had there been a complaint, or an assignment of error, calling the court's attention to the question. There was no question made upon the amount of the recovery on the trial of this case in this court, and it is too late now, in the absence of an assignment of error going to the particular point, to make the question. In other words, if the parties are content to fight the case upon other *Page 179 
questions, it is too late to raise this question in the petition to rehear. There was no proof taken upon the value of the car after the accident, so the parties in the lower court failed to make this question.
The petition to rehear is, therefore, overruled and disallowed.
Snodgrass and Thompson, JJ., concur.